           Case 1:21-cv-05566-JMF Document 14 Filed 08/31/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 AMERICAN INFERTILITY OF NEW YORK, P.C., et :
 al.,                                                                   :
                                                                        :    21-CV-5566 (JMF)
                                     Plaintiffs,                        :
                                                                        :          ORDER
                   -v-                                                  :
                                                                        :
 CNY FERTILITY, PLLC,                                                   :
                                                                        :
                                     Defendant.                         :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 30, 2021, Defendant filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

      Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
September 20, 2021. Plaintiffs will not be given any further opportunity to amend the
complaint to address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within fourteen days, and any reply shall be
filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by September 20, 2021. Defendant’s reply, if any, shall be filed by September 27,
2021.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for October 6, 2021, is adjourned sine die.

        SO ORDERED.

Dated: August 31, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
